           Case 5:17-cv-00072-BLF Document 615 Filed 05/11/20 Page 1 of 2




 1   DUANE MORRIS LLP                                 DUANE MORRIS LLP
     Nicole E. Grigg (CA SBN 307733)                  L. Norwood Jameson (GA SBN 003970)
 2   negrigg@duanemorris.com                          Admitted Pro Hac Vice
     D. Stuart Bartow (CA SBN 233107)                 wjameson@duanemorris.com
 3   dsbartow@duanemorris.com                         Matthew C. Gaudet (GA SBN 287789)
     2475 Hanover Street                              Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                         mcgaudet@duanemorris.com
     Telephone: 650.847.4146                          David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                          Admitted Pro Hac Vice
                                                      dcdotson@duanemorris.com
 6                                                    John R. Gibson (GA SBN 454507)
     DUANE MORRIS LLP                                 Admitted Pro Hac Vice
 7   Joseph A. Powers (PA SBN 84590)                  jrgibson@duanemorris.com
     Admitted Pro Hac Vice                            Jennifer H. Forte (GA SBN 940650)
 8   japowers@duanemorris.com                         Admitted Pro Hac Vice
     Jarrad M. Gunther (PA SBN 207038)                jhforte@duanemorris.com
 9   Admitted Pro Hac Vice                            Alice E. Snedeker
     jmgunther@duanemorris.com                        Admitted Pro Hac Vice
10   30 South 17th Street                             aesnedeker@duanemorris.com
     Philadelphia, PA 19103                           1075 Peachtree NE, Suite 2000
11   Telephone: 215.979.1000                          Atlanta, GA 30309
     Facsimile: 215.979.1020                          Telephone: 404.253.6900
12                                                    Facsimile: 404.253.6901
     Attorneys for Defendant
13   CISCO SYSTEMS, INC.
14                                  UNITED STATES DISTRICT COURT
15                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
16                                                  Case No. 5:17-cv-00072-BLF-SVK
     FINJAN, INC., a Delaware Corporation,
17                                                  [PROPOSED] ORDER GRANTING
                       Plaintiff,
18                                                  STIPULATED REQUEST FOR
            v.                                      REDACTIONS TO COURT’S ORDER ON
19                                                  DAUBERT MOTIONS DATED APRIL 28,
     CISCO SYSTEMS, INC., a California              2020 (DKT. 583)
20                                                  AS MODIFIED BY THE COURT
     Corporation,                                   Magistrate Judge Susan Van Keulen
21
                      Defendant.
22

23

24

25

26

27

28                                                            Case No. 5:17-cv-00072-BLF-SVK
                                                  [PROPOSED] ORDER GRANTING STIPULATED
                                               REQUEST FOR REDACTIONS TO COURT’S ORDER
                                                             ON CISCO’S MOTION TO STRIKE
           Case 5:17-cv-00072-BLF Document 615 Filed 05/11/20 Page 2 of 2




 1                                          [PROPOSED ] ORDER
 2   PURSUANT TO THE STIPULATION, IT IS SO ORDERED that Page 3, lines 1-2; Page 3, line
 3   4; Page 4, lines 2-3; Page 4, line 8; Page 4, line 22; Page 4, line 25; Page 5, lines 4-6; Page 6, line
 4   18/19; Page 8, line 6; Page 8, lines 18-20; Page 8, line 22/23; Page 8, lines 24-25; Page 8, line 27;
 5   Page 9, line 1; Page 9, lines 5-6; Page 10, line 3; Page 10, line 13; Page 10, lines 18-24; Page 10,
 6   line 28; Page 11, line 27; Page 12, line 2; Page 12, line 10; Page 12, line 12-13; Page 12, line
 7   18/19; Page 12, line 20/21; Page 12, line 27; Page 13, line 2; Page 13, line 4; Page 13, lines 6-7;
 8   Page 13, lines 9-10; Page 13, line 11/12; Page 13, lines 15-18; Page 13, line 19/20; Page 13, line
 9   22; Page 13, line 25; Page 14, line 6/7; Page 15, line 7; Page 15, line 11/12; Page 15, lines 15-16;
10   and Page 15, line 26 of the Court’s Order on Cisco Systems, Inc.’s Motion to Strike Portions of
11   Finjan’s Amended Expert Report on Infringement of Patent No. 7,647,633 (Re: Dkt. No. 492)
12   shall be redacted as indicated in Attachment 2 to the Stipulation.
13

14   Dated: ___________________
            May 11, 2020                            ____________________________________
15                                                  SUSAN VAN KEULEN
                                                    United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26

27

28                                                                         Case No. 5:17-cv-00072-BLF
                                                          [PROPOSED] ORDER GRANTING STIPULATED
                                                             REQUEST FOR REDACTIONS TO COURT’S
                                                                      ORDER ON DAUBERT MOTIONS
